DETAILED ACTION
This non-final office action is in response to claims 1-16 filed on 10/31/2019 for examination. Claims 1-16 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
No information disclosure statement (IDS) has been submitted.  

Drawings
The drawings filed on 10/31/2019 have been accepted. 

Claim Objections
Claim 4 and 5 are objected because of following minor informality:
In line 1 of claim 4, examiner suggests to replace “herein the” with - - wherein the - -.
In line 1 of claim 5, examiner suggests to replace “identifier a hash” with - - identifier is a hash - -. 
The claim 7 and 15 are objected because they are duplicated claims to claim 6 and 14 accordingly. Examiner suggests to cancel the duplicated claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention
Regarding claim 1, claim recites “the blockchain” in line 6, 12 and 13. There are lack of antecedent for those “the blockchain” because there are two “a blockchain” recited prior, one in line 1 and one in line 3.
Regarding claim 9, claim recites “the blockchain” in line 9, 15 and 16. There are lack of antecedent for those “the blockchain” because there are two “a blockchain” recited prior, one in line 1 and one in line 6.
Claim 2-8 and 10-16 are rejected for carrying the same deficiencies of claim 1 and 9 as well.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 8-12 and 16 
Regarding claim 1 and 9, Jong teaches a computerized method for digitally tracking ownership of goods with a blockchain (Jong: Para. 0016: The AC system may also provide an asset card distributed ledger for storing an asset card transaction for each asset for which the ownership of units of the asset can be transferred and for tracking ownership of the units of the asset; Para. 0003: The blockchain of the bitcoin system is stored as a distributed ledger. With the distributed ledger, a copy of the blockchain of all the transactions is stored redundantly at multiple nodes (i.e., computers) of a blockchain network) comprising: providing a blockchain, wherein the blockchain comprises a set of blockchain ownership records such that specified data exists in a specific chronological order (Jong: Para. 0003: The blockchain of the bitcoin system is stored as a distributed ledger. With the distributed ledger, a copy of the blockchain of all the transactions is stored redundantly at multiple nodes (i.e., computers) of a blockchain network; Para. 0006: a smart contract may support the sale of an asset. The inputs to a smart contract to sell a car may be the identity tokens of the seller, the buyer, and the car; Para. 0004: An identity token for a physical or digital asset is generated using a cryptographic one-way hash of information that uniquely identifies the asset….. The identity token for an entity may be the public key of a public/private key pair, where the private key is held by the entity. Identity tokens can be used to identify people, institutions, commodities, contracts, computer code, equities, derivatives, bonds, insurance, loans, documents….….. The creation of an identity token for an asset in a distributed ledger establishes provenance of the asset, and the identity token can be used in transactions (e.g., buying, selling, insuring) of the asset stored in a distributed ledger, creating a full audit trail of the transactions; Para. 0017:  The initial owner is the owner of all the units of the asset when the asset card transaction is recorded. The owner table contains entries listing the current owners of units of the asset. Initially, the initial owner may be the only owner listed in the owner table and is listed as owning all the units. The owners may be identified by their addresses (e.g., hash of their public keys); Para. 0018: The complete history of the prior owners and transfers is represented by transfer transactions recorded in the distributed ledger; Para. 0039: the asset card state includes an owner table and the updating of the asset card state includes updating the owner table to reflect units owned by the current owner and the new owner after the transfer. In some embodiments, the owner table includes a history of all transfers of units of the asset; Para. 0035: In block 706, the component adds an entry to the owner table for the transferor with the updated balance…. In block 709, the component adds an entry for the transferee to the owner table with an updated balance; Para. 0003: the transactions are stored in the order that the transactions are received by the nodes; Para. 0030: Asset card states 200 illustrate the state of an asset card as it changes over time); saving a smart contract that references a real-world object in the blockchain, wherein the smart contract comprises a tool for tracking ownership of the real- world object (Jong: Para. 0004: An identity token for a physical or digital asset is generated using a cryptographic one-way hash of information that uniquely identifies the asset; Para. 0006:  the smart contract itself may be recorded as a transaction in the distributed ledger… a smart contract may support the sale of an asset. The inputs to a smart contract to sell a car may be the identity tokens of the seller, the buyer, and the car; Abstract: the asset card smart contract updates the asset card state to reflect the transfer of the transfer number of units from the current owner to the new owner; Para. 0039: the asset card state includes an owner table and the updating of the asset card state includes updating the owner table to reflect units owned by the current owner and the new owner after the transfer. In some embodiments, the owner table includes a history of all transfers of units of the asset); with a computer application: enabling an owner of the real-world object to modify an owner data portion of the smart contract to a new owner entity to change the ownership of the real-world object in the blockchain (Jong: Para. 0005: The current owner creates a transaction against the account for the car that indicates that the transaction is a transfer of ownership transfer, indicates the public keys (i.e., identity tokens) of the current owner and the next owner, and indicates the identity token of the car; Para. 0033: The client systems allow clients (i.e., entities) to interact with the distributed ledgers to transfer units of assets; Abstract: The asset card smart contract controls the transfer of ownership of units of an asset….the asset card smart contract updates the asset card state to reflect the transfer of the transfer number of units from the current owner to the new owner; Para. 0039: the asset card state includes an owner table and the updating of the asset card state includes updating the owner table to reflect units owned by the current owner and the new owner after the transfer); updating the owner data portion of the smart contract in the blockchain to include the new owner entity (Jong: Para. 0039: the asset card state includes an owner table and the updating of the asset card state includes updating the owner table to reflect units owned by the current owner and the new owner after the transfer. In some embodiments, the owner table includes a history of all transfers of units of the asset). 
Yet, Jong does not explicitly teach ownership records are provided in a chronological mathematical proof format.
However, in the same field of endeavor, Obrien teaches ownership records are provided in a chronological mathematical proof format (Obrien: Para. 0026: a blockchain system comprises a distributed timestamp server comprising a plurality of nodes configured to generate computational proof of record integrity and the chronological order of its use for content, trade, and/or as a currency of exchange through a peer-to-peer network. In some embodiments, when a blockchain is updated, a node in the distributed timestamp server system takes a hash of a block of items to be timestamped and broadcasts the hash to other nodes on the peer-to-peer network. The timestamp in the block serves to prove that the data existed at the time in order to get into the hash. In some embodiments, each block includes the previous timestamp in its hash, forming a chain, with each additional block reinforcing the ones before it; Para. 0039: The blockchain system can use a peer-to-peer distributed timestamp server to generate computational proof of the chronological order of transactions; Para.  each block may comprise a plurality of ownership records associated with the activities to the digital work, such as creating legitimate copies of the digital work, transferring the digital work). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by Jong to include ownership records are provided in a chronological mathematical proof format as disclosed by Obrien. One of ordinary skill in the art would have been motivated to make this modification in order to generate computational proof of the chronological order of transactions to protect the owners from fraud as suggested by Obrien (Obrien: Para. 0039). 
 Regarding claim 2 and 10, combination of Jong and Obrien teaches the method of claim 1, In addition, Jong teaches wherein the smart contract comprises a real-world object identifier, and an address data (Jong: Para. 0004: The identity token for an entity may be the public key of a public/private key pair, where the private key is held by the entity. Identity tokens can be used to identify people, institutions, commodities, contracts, computer code, equities, derivatives, bonds, insurance, loans, documents; Para. 0017: The owners may be identified by their addresses (e.g., hash of their public keys); Abstract: the asset card smart contract updates the asset card state to reflect the transfer of the transfer number of units from the current owner to the new owner; Para. 0030: Asset card state 210 includes state information 201 comprising a reference to an asset transaction for an asset that is recorded in the asset distributed ledger…. a serial number for the asset….and an indication of the initial owner (O.add)). 
Regarding claim 3 and 11, combination of Jong and Obrien teaches the method of claim 2, In addition, Jong teaches wherein the smart contract comprises a real-world object holder data, real-world object name data, and a real-world object location data (Jong: Abstract: the asset card smart contract updates the asset card state to reflect the transfer of the transfer number of units from the current owner to the new owner; Para. 0030: Asset card state 210 illustrates the state of an asset when it is initially created and recorded in the distributed ledger. Asset card state 210 includes state information 201 comprising a reference to an asset transaction for an asset that is recorded in the asset distributed ledger (location of the asset transaction in the asset distributed ledger), a serial number for the asset…and an indication of the initial owner (O.add); Para. 0018: When an asset transaction is initially recorded, the asset state includes an asset identifier, characteristic attributes, location, a divisible flag, an asset card creatable flag, an asset card created flag, a custodian, and an owner); 
Regarding claim 4 and 12, combination of Jong and Obrien teaches the method of claim 3, In addition, Jong teaches wherein the smart contract comprises a real-world object description data (Jong: Para. 0018: When an asset transaction is initially recorded, the asset state includes an asset identifier, characteristic attributes, location, a divisible flag, an asset card creatable flag, an asset card created flag, a custodian, and an owner). 
Regarding claim 8 and 16, combination of Jong and Obrien teaches the method of claim 1, In addition, Jong teaches wherein the blockchain comprises an ETHEREUM blockchain (Jong: Para. 0006: The Ethereum Request for Comment 20 (“ERC20”) is a technical standard defining the functions and event of an Ethereum smart contract. The computer code may be executed in a secure platform (e.g., an Ethereum platform, which provides a virtual machine) that supports recording transactions in a distributed ledger; Para. 0041: the asset card smart contract conforms to the Ethereum Request for Comment 20 technical standard).
Claim 5-7 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jong in view of Obrien, and further in view of Dubois et al. (US20150341462, hereinafter Dubois). 
Regarding claim 5 and 13, combination of Jong and Obrien teaches the method of claim 4, In addition, Jong teaches the real-world object identifier (is) a hash (Jong: Para. 0004: An identity token for 
Yet, the combination does not teach the identifier is a hash of a specified media file.
However, in the same field of endeavor, Dubois teaches the identifier is a hash of a specified media file (Dubois: Para. 0019: An asset identifier refers to a hashed asset identifier or unique numeric and/or text string that is used to denote a snapshot of the asset). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include the identifier is a hash of a specified media file as disclosed by Dubois. One of ordinary skill in the art would have been motivated to make this modification in order to uniquely identify the asset using hash as suggested by Dubois (Dubois: Para. 0019 and 0026). 
Regarding claim 6-7 and 14-15, combination of Jong, Obrien and Dubois teaches the method of claim 5. In addition, Dubois teaches wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object (Dubois: Para. 0019: An asset identifier refers to a hashed asset identifier or unique numeric and/or text string that is used to denote a snapshot of the asset; Para. 0026: an asset is uniquely identified by the system and then the asset is associated, qualified, or ranked by a number of attributes. The attributes are created as metadata of the asset. In one embodiment of the present invention, for example, the attributes may include one or more of the following:  x) unique identification of the image (unique image hash)). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the method disclosed by the combination to include wherein the hash of a specified media file comprises a hash of at least one specified digital photograph of the real-world object as disclosed by Dubois. One of ordinary skill in the art would have been .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Haldenby et al. US20170046806: ownership tracking using smart contracts and blockchain
Poornachandran et al. US20170178072: transferring ownership of a smart delivery package
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN CHANG whose telephone number is (571)272-9998.  The examiner can normally be reached on Monday-Thursday 9AM-6PM EST Friday: Variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on (571)-272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 


/L.C./Examiner, Art Unit 2438                                                                                                                                                                                                                          /TAGHI T ARANI/                   Supervisory Patent Examiner, Art Unit 2438